                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


WSOU INVESTMENTS LLC,                            §
           Plaintiff                             §
                                                 §       6-20-CV-00812
-v-                                              §       6-20-CV-00813
                                                 §       6-20-CV-00814
JUNIPER NETWORKS, INC.,                          §       6-20-CV-00815
            Defendant                            §       6-20-CV-00902
                                                 §       6-20-CV-00903
                                                 §


                             CLAIM CONSTRUCTION ORDER

       The Court held a Markman hearing on June 24, 2021. During that hearing, the Court

provided its final constructions. The Court now enters those claim constructions.



SIGNED this 24th day of June, 2021.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE
             Term                       Plaintiff’s Proposed        Defendants’ Proposed                   Court’s Final
                                            Construction                 Construction                      Construction
“centralized node for coupling     plain and ordinary meaning   the “centralized node” term in    “centralized node for coupling
into a computer network”           preamble not limiting        the preamble is limiting, and     into a computer network” is
                                                                the “identifying,”                limiting
(’781 Patent, claim 1)                                          “constructing,” and
                                                                “communicating” steps are
[Proposed by Juniper]                                           performed by the “centralized
                                                                node”

“second traffic configuration”     plain and ordinary meaning   “a multicast routing              Plain-and-ordinary meaning
                                                                configuration constructed by
(’781 Patent, claims 1, 9, 18)                                  the centralized node” (claims 1
                                                                and 9)
[proposed by Juniper]
                                                                “a multicast routing
                                                                configuration constructed by a
                                                                centralized node” (claim 18)

“routing algorithm determines      plain and ordinary meaning   “wherein the routing algorithm    Plain-and-ordinary meaning
the routes in a manner that                                     determines the routes in a
ensures that failure of a single                                manner that ensures that
link in the network affects a                                   failure of a single link in the
minimum amount of a                                             network affects the smallest
bandwidth B of the traffic                                      possible amount of a
demand”                                                         bandwidth B of the traffic
                                                                demand”
(’ 990 Patent, claim 6)

[proposed by Juniper]
               Term                  Plaintiff’s Proposed        Defendants’ Proposed                   Court’s Final
                                         Construction                Construction                       Construction
“a network device”              plain and ordinary meaning   “an MPLS (as opposed to            Plain-and-ordinary meaning.
                                                             GMPLS) device”
(’140 Patent, claims 1–6, 13,
15, 16–19, 34–38)

[proposed by Juniper]

“the device”                    plain and ordinary meaning   indefinite or to the extent this   Not indefinite. Plain-and-
                                                             term is not indefinite, then it    ordinary meaning.
(’140 Patent, claims 21–24, 31, not indefinite               should be construed the same
33)                                                          as the term “a network device”

[proposed by Juniper]

“by itself generate … a         plain and ordinary meaning   “generate a backward path          Plain and ordinary meaning
backward path [request /                                     [request / reservation] message
reservation] message” (’140                                  without using specific routing
Patent, claims 1, 16)                                        information provided in the
                                                             forward request, such as
“generating … an independent                                 bandwidth designations”
backward path [request /
reservation] message” (’140
Patent, claims 21, 23)

“by a network device
generating … a backward path
reservation message” (’140
Patent, claim 34)

[proposed by Juniper]
             Term                       Plaintiff’s Proposed            Defendants’ Proposed             Court’s Final
                                           Construction                     Construction                 Construction
“A connection device”              the preambles are not limiting   the preambles are limiting   The preambles are limiting
(preamble of ’273 Patent,
claim 1)

“A router” (preamble of ’273
Patent, claim 2)

[proposed by Juniper]

“A system of redundant pair        the preamble of claim 1 is not   the preamble of claim 1 is   The entire preamble is: “A
automatic protection switching     limiting                         limiting                     system of redundant pair
at the edge of a Virtual Private                                                                 automatic protection switching
LAN system (VPLS) network”                                                                       at the edge of a Virtual Private
                                                                                                 LAN System (VPLS) network
(’656 Patent, preamble of                                                                        comprising a redundant pair of
claim 1)                                                                                         provider edge nodes
                                                                                                 comprising:”
[proposed by Juniper]
                                                                                                 The preamble is not limiting
                                                                                                 other than “a redundant pair of
                                                                                                 provider edge nodes
                                                                                                 comprising”
